

Exhibit 10.6
PURCHASE AGREEMENT
(701 Malaga Place, Ontario, San Bernardino County, California 91761-8627)
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of May 1,
2018 (the “Effective Date”), by and between TLF (INLAND EMPIRE DISTRIBUTION
CENTER #3), LLC, a Delaware limited liability company (“Seller”), and BCI IV
ACQUISITIONS LLC, a Delaware limited liability company (“Buyer”).
R E C I T A L S
Seller desires to sell, and Buyer desires to purchase, the “Property” (as
hereinafter defined) on the terms and conditions hereinafter documented.
NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, the receipt of which is hereby acknowledged, it is hereby agreed by the
parties as follows:
1.Certain Defined Terms. As used herein:
1.1    “Access Agreement” shall mean that certain letter agreement, dated April
5, 2018, by and between Seller and Buyer, as accepted by Buyer on April 6, 2018
(the “Access Acceptance Date”).
1.2    “Appurtenances” shall mean, as to the “Land” (as hereinafter defined),
(a) all easements or licenses benefitting the Land; (b) all streets, alleys and
rights of way, open or proposed, in front of or adjoining or servicing all or
any part of the Land; (c) all strips and gores in front of or adjoining all or
any part of the Land; (d) all development rights, air rights, wind rights,
water, water rights, riparian rights, and water stock relating to the Land; and
(e) all other rights, benefits, licenses, interests, privileges, easements,
tenements and hereditaments appurtenant to the Land or used in connection with
the beneficial use and enjoyment of the Land or in anywise appertaining to the
Land.
1.3    “Closing Date” shall mean the date that is ten (10) days after the
expiration of the Due Diligence Period, unless otherwise agreed in writing by
the parties, as such date may be extended as expressly provided in this
Agreement.
1.4    “Closing Documents” shall mean any certificate, instrument or other
document executed by a party or an affiliate of a party and delivered at or in
connection with the “Closing” (as hereinafter defined) pursuant to this
Agreement.
1.5    “Deposit” shall mean SIX HUNDRED TWENTY-FIVE THOUSAND AND No/100 DOLLARS
($625,000.00), together with all interest earned thereon.
1.6    “Due Diligence Materials” shall mean all documents, materials, data,
analyses, reports, studies and other information pertaining to or concerning
Seller, the Property or the purchase of the Property, to the extent the same
have been delivered to or made available for review by Buyer or any of its
agents, employees or representatives, including (a) all documents, materials,
data, analyses, reports, studies and other information made available to Buyer
or any of its agents, employees or representatives for review


1

--------------------------------------------------------------------------------




within a reasonable period of time prior to the expiration of the Due Diligence
Period electronically or through an on-line data website (or thereafter within a
reasonable period of time prior to the expiration of the Due Diligence Period
provided that after the initial delivery of documents and materials, Seller
provides Buyer with written or e-mail notice of such additional documents and
materials), and (b) all information disclosed in the real estate records of the
applicable jurisdiction in which the Property is located, but in all cases
excluding the “Excluded Materials” (as hereinafter defined) except to the extent
any Excluded Materials are actually delivered or made available to Buyer or any
of its agents, employees or representatives.
1.7    “Due Diligence Period” shall mean the period commencing on the Access
Acceptance Date and ending at 5:00 p.m. Pacific time on Monday, May 7, 2018.
1.8    “Existing Lease” shall mean, collectively, that certain lease captioned
“LEASE AGREEMENT,” dated January 15, 2015, that certain amendment captioned
“FIRST AMENDMENT,” dated as of November 28, 2017, each by and between Seller and
Tenant, and any amendments thereto entered into in accordance with this
Agreement.
1.9    “Governmental Entity” shall mean any United States national, federal,
state, provincial, municipal or local government, governmental, regulatory or
administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial body.
1.10    “Hazardous Material” shall mean any hazardous, toxic or dangerous waste,
substance or material, pollutant or contaminant, as defined for purposes of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601 et seq.), as amended, or the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.), as amended, or any other Laws
(collectively, “Environmental Laws”), or any substance which is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous, or any substance which contains gasoline,
diesel fuel or other petroleum hydrocarbons, polychlorinated biphenyls (PCBs),
or radon gas, urea formaldehyde, asbestos or lead.
1.11    “Improvements” shall mean the improvements, structures and fixtures
located upon the Land.
1.12    “Intangible Property” shall mean, as to the Land, the Improvements and
the Personal Property, (a) all Leases of any portion of the Land or
Improvements, and (b) to the extent the following items are assignable without
cost to Seller and relate solely to the Land, Improvements and Personal
Property, (i) all “Service Agreements” (as hereinafter defined) that are to be
assumed by Buyer at the Closing as provided in this Agreement, (ii) governmental
permits, (iii) entitlements, (iv) licenses and approvals, (v) unexpired
warranties and guarantees received in connection with any work or services
performed with respect thereto, or equipment installed therein, (vi) tenant
lists, (vii) advertising material, (viii) telephone exchange numbers and (ix)
all trademarks and tradenames used exclusively in connection with the Property,
but in all cases excluding the “Reserved Company Assets” (as hereinafter
defined).


2

--------------------------------------------------------------------------------




1.13    “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any corresponding provisions of succeeding law
and any regulations, rulings and guidance issued by the Internal Revenue
Service.
1.14    “Laws” shall mean any binding domestic or foreign laws, statutes,
ordinances, rules, resolutions, regulations, codes or executive orders enacted,
issued, adopted, promulgated, applied, or hereinafter imposed by any
Governmental Entity, including, building, zoning and environmental protection,
as to the use, occupancy, rental, management, ownership, subdivision,
development, conversion or redevelopment of the Property.
1.15    “Leases” shall mean, collectively, (a) the Existing Lease and (b) any
leases of space in the Property (including amendments thereto) entered into in
accordance with this Agreement.
1.16    “Leasing Costs” shall mean, with respect to a particular Lease, all
capital costs, expenses incurred for capital improvements, equipment, painting,
decorating, partitioning and other items to satisfy any construction obligations
of the landlord under such Lease (including any expenses incurred for
architectural or engineering services in respect of the foregoing), “tenant
allowances” in lieu of or as reimbursements for the foregoing items, payments
made for purposes of satisfying or terminating the obligations of the tenant
under such Lease to the landlord under another lease (i.e., lease buyout costs),
costs of base building work, free rent and other similar inducements, relocation
costs, temporary leasing costs, leasing commissions, brokerage commissions,
design and other professional fees and costs, in each case, to the extent the
landlord under such Lease is responsible for the payment of such cost or
expense.
1.17    “Liens” shall mean any liens, mortgages, deeds of trust, pledges,
security interests or other encumbrances securing any debt or monetary
obligation.
1.18    “Personal Property” shall mean, as to the Land and Improvements, the
tangible personal property owned by Seller located on, and used exclusively in
connection with, the Land and Improvements including all building materials,
supplies, hardware, carpeting and other inventory located on or in the Land or
Improvements and maintained in connection with the ownership and operation
thereof, but in all cases excluding computer software, personal property owned
by Tenant and the Reserved Company Assets.
1.19    “Reserved Company Assets” shall mean, subject to the express proration
provisions set forth in this Agreement, the following assets of Seller as of the
Closing Date: all (a) cash, (b) cash equivalents (including certificates of
deposit), (c) deposits held by third parties (e.g., utility companies), (d)
accounts receivable and any right or claim to a refund, reimbursement or other
payment relating to a period or occurrence prior to the Closing, including any
real estate tax refund (subject to the prorations hereinafter set forth) and any
claims under a lease, warranty or guaranty arising from acts and occurrences
prior to the Closing, (e) bank accounts, (f) claims or other rights against any
present or prior partner, member, employee, agent, manager, officer or director
of Seller or its direct or indirect partners, members, shareholders or
affiliates, (g) any refund in connection with termination of Seller’s existing
insurance policies, (h) all contracts between Seller and any law firm,
accounting firm, property manager, leasing agent, broker, environmental
consultants and other consultants and appraisers entered into prior to the
Closing, (i) any proprietary or


3

--------------------------------------------------------------------------------




confidential materials (including any materials relating to the background or
financial condition of a present or prior direct or indirect partner or member
of Seller), (j) the internal books and records of Seller relating, for example,
to contributions and distributions prior to the Closing, (k) any software, (l)
any trademarks, trade names, brand marks, brand names, trade dress or logos
relating thereto, except for any tradename or logo unique to the Property (as
opposed to a logo of Seller) expressly conveyed to Buyer in accordance with this
Agreement, if any, (m) any development bonds, letters of credit or other
collateral held by or posted with any Governmental Entity or other third party
with respect to any improvement, subdivision or development obligations
concerning the Property or any other real property, and (n) any other intangible
property that is not used exclusively in connection with the Property.
1.20    “Tenant” shall mean G.P.R. Logistics LLC, a New Jersey limited liability
company.
1.21    “Title Company” shall mean Chicago Title Insurance Company.
2.    Purchase and Sale. Upon the terms and conditions hereinafter set forth,
Seller shall sell to Buyer, and Buyer shall purchase from Seller, the Property.
As used herein, “Property” shall mean, collectively, all of Seller’s right,
title and interest in (a) the land described in Schedule 1 (the “Land”), (b) the
Appurtenances, (c) the Improvements, (d) the Personal Property, and (e) the
Intangible Property.
3.    Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be THIRTY MILLION EIGHT HUNDRED FIFTY THOUSAND AND No/100 DOLLARS
($30,850,000.00). The Purchase Price shall be paid to Seller by Buyer as
follows:
3.1    Deposit. Within two (2) business days following the Effective Date, Buyer
shall deliver, by wire transfer of immediately available federal funds or
cashier’s check drawn on a national bank reasonably satisfactory to Escrow
Agent, the Deposit to Chicago Title Insurance Company (“Escrow Agent”), at its
offices at 10 South LaSalle Street, Suite 3100, Chicago, Illinois 60603,
Attention: Ms. Cindy Malone (Telephone: (312) 223-3360; E-mail:
cindy.malone@ctt.com). If this Agreement has not been terminated (pursuant to
Section 4.6.2 below or otherwise) prior to the expiration of the Due Diligence
Period, then the Deposit shall become nonrefundable to Buyer except as otherwise
expressly provided in this Agreement. At all times during which the amounts so
deposited hereunder shall be held by Escrow Agent, the same shall be held by
Escrow Agent as a deposit against the Purchase Price in accordance with the
terms and provisions of this Agreement. While the Deposit or any portion thereof
is being held by Escrow Agent, the Deposit shall be invested by Escrow Agent in
the following investments (“Approved Investments”): (a) money market funds, or
(b) such other short-term investment option offered by Escrow Agent as may be
reasonably agreed to by Seller and Buyer. All interest earned on the Deposit
shall be deemed part of the Deposit for all purposes under this Agreement. At
the Closing, the entire Deposit shall be applied to the Purchase Price.
Notwithstanding any provision to the contrary contained in this Agreement, the
“Independent Consideration” [as hereinafter defined] shall be deemed independent
consideration for the Due Diligence Period and any termination rights provided
to Buyer in this Agreement and shall be non-refundable to Buyer and paid to
Seller under all circumstances.
3.2    Closing Payment. The Purchase Price, as adjusted by the application of
the Deposit and by the prorations and credits specified herein, shall be paid,
by wire transfer of immediately available


4

--------------------------------------------------------------------------------




federal funds (through the escrow described in Section 5 below), as and when
provided in Section 5.2.2 below and in the “Escrow Agreement” (as hereinafter
defined). The amount to be paid under this Section 3.2 is referred to herein as
the “Closing Payment.”
4.    Conditions Precedent. The obligation of Buyer to acquire the Property as
contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Buyer set forth in Sections 4.1, 4.2,
4.5.3, 4.7 and 4.8 herein, any of which may be waived prior to the Closing only
in writing by Buyer on or before the applicable date specified for satisfaction
of the applicable condition. The obligation of Seller to transfer the Property
as contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Seller set forth in Sections 4.3 and 4.4
herein, any of which may be waived prior to the Closing only in writing by
Seller on or before the applicable date specified for satisfaction of the
applicable condition. If any of such conditions is not fulfilled (or waived in
writing) pursuant to the terms of this Agreement, then the party in whose favor
such condition exists may terminate this Agreement and, in connection with any
such termination made in accordance with this Section 4, Seller and Buyer shall
be released from further obligation or liability hereunder (except for those
obligations and liabilities that expressly survive such termination), and the
Deposit (less the Independent Consideration which shall be paid to Seller) shall
be disposed of in accordance with Section 9 below. However, the Closing shall
constitute a waiver of all conditions precedent (provided that the foregoing
shall not preclude Buyer from bringing a claim for Seller’s breach of Seller’s
representations and warranties in accordance with Section 7.3 hereof).
4.1    Performance by Seller. The performance and observance, in all material
respects, by Seller of all covenants and agreements of this Agreement to be
performed or observed by Seller prior to or on the Closing Date shall be a
condition precedent to Buyer’s obligation to purchase the Property.
4.2    Representations and Warranties of Seller. The obligation of Buyer to
close the transaction contemplated by this Agreement is subject to the truth, in
all material respects, of the representations and warranties of Seller set forth
in this Agreement, as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of a specified
date, the accuracy of which shall be determined as of that specified date),
excluding, however, any matter or change (a) expressly permitted or contemplated
by the terms of this Agreement or (b) contained in any of the Due Diligence
Materials or actually known to Buyer prior to the expiration of the Due
Diligence Period (as such knowledge is defined in Section 7.4.2 herein). Without
limitation on the foregoing, in the event that the closing certificate (the
“Seller Closing Certificate”) in the form attached hereto as Exhibit B to be
delivered by Seller at the Closing shall disclose any material adverse changes
in the representations and warranties of Seller under this Agreement that are
not otherwise permitted or contemplated by the terms of this Agreement,
contained in any of the Due Diligence Materials or actually known to Buyer prior
to the expiration of the Due Diligence Period (as such knowledge is defined in
Section 7.4.2 herein), then Buyer shall have the right to terminate this
Agreement by written notice delivered to Seller prior to the Closing and, in
connection with any such termination, Buyer shall be entitled to a return of the
Deposit (less the Independent Consideration, which shall be paid to Seller), and
Seller and Buyer shall be released from further obligation or liability
hereunder (except for those obligations and liabilities which expressly survive
such termination).


5

--------------------------------------------------------------------------------




4.3    Performance by Buyer. The performance and observance, in all material
respects, by Buyer of all covenants and agreements of this Agreement to be
performed or observed by Buyer prior to or on the Closing Date shall be a
condition precedent to Seller’s obligation to sell the Property.
4.4    Representations and Warranties of Buyer. The obligation of Seller to
close the transaction contemplated by this Agreement is subject to the truth, in
all material respects, of the representations and warranties of Buyer set forth
in this Agreement, as of the Closing Date, as though made on and as of the
Closing Date (except for representations and warranties made as of a specified
date, the accuracy of which shall be determined as of that specified date).
Without limitation on the foregoing, in the event that Buyer’s closing
certificate (the “Buyer Closing Certificate”) in the form attached hereto as
Exhibit C shall disclose any material adverse changes in the representations and
warranties of Buyer under this Agreement, then Seller shall have the right to
terminate this Agreement by written notice to Buyer and, in connection with any
such termination, Seller and Buyer shall be released from further obligation or
liability hereunder (except for those obligations and liabilities which
expressly survive such termination).
4.5    Title Matters.
4.5.1    Title Report; Survey. Prior to the Effective Date, Seller delivered to
Buyer (1) that certain title commitment, NCS Number: 21800205, LO Number:
00085497-994-LT2-KD, issued by Title Company, with an effective date of February
2, 2018 (the “Preliminary Title Report”) covering the Property, and (2) a copy
of that certain survey (the “Survey”) entitled “ALTA/NPS LAND TITLE SURVEY,”
prepared by Jayne E. Leavitt of Bock & Clark, B&C Project No. 201800578, 001.
Buyer shall notify Seller in writing (the “Title Notice”) prior to 5:00 p.m.
Pacific time on the date that is five (5) business days prior to the expiration
of the Due Diligence Period (the period beginning on the Access Acceptance Date
and ending at such time is referred to herein as the “Title Review Period”) as
to which matters, if any, within the Preliminary Title Report and which matters
shown on the Survey (or any update thereof) are not acceptable to Buyer in
Buyer’s sole and absolute discretion (individually, a “Disapproved Title
Matter”). Any matter within the Preliminary Title Report, the Survey, and any
matter that would be disclosed by a current, accurate survey of the Land and the
Improvements that Buyer fails to so disapprove in a Title Notice delivered prior
to the expiration of the Title Review Period shall be conclusively deemed to
have been approved by Buyer. If Buyer timely delivers a Title Notice indicating
a Disapproved Title Matter, then Seller shall have three (3) business days after
receipt of such Title Notice to elect to notify Buyer in writing (a “Title
Response Notice”) that Seller either (a) will in good faith attempt to remove
such Disapproved Title Matter from title to the Property on or before the
Closing, or (b) elects not to cause such Disapproved Title Matter to be removed
from title to the Property. If Seller fails to deliver a Title Response Notice
as to a particular Disapproved Title Matter within such three (3) business day
period, then Seller shall be deemed to have made the election in clause (b)
above as to such Disapproved Title Matter. Prior to the expiration of the Due
Diligence Period, the procurement by Seller of a written commitment from Title
Company to issue the “Owner’s Policy” (as hereinafter defined), or an
endorsement thereto insuring Buyer against any Disapproved Title Matter at
Closing, shall be deemed the removal of such Disapproved Title Matter from title
to the Property, provided that such endorsement shall be satisfactory to Buyer
in its sole discretion, and shall be issued at Seller’s sole cost and expense.
If Seller makes (or is deemed to have made) the election in clause (b) above as
to any Disapproved Title Matter, then Buyer shall have until the expiration of
the Due Diligence Period, within


6

--------------------------------------------------------------------------------




which to notify Seller in writing that Buyer elects to either (x) nevertheless
proceed with the purchase and take title to the Property subject to such
Disapproved Title Matter, or (y) terminate this Agreement. If Buyer makes the
election set forth in clause (y) above, then this Agreement shall immediately
terminate, Buyer shall be entitled to a return of the Deposit (less the
Independent Consideration, which shall be paid to Seller), and Seller and Buyer
shall have no further rights or obligations hereunder, except for the provisions
hereof that expressly survive termination of this Agreement. If Buyer fails to
notify Seller in writing of its election prior to the expiration of the Due
Diligence Period, then Buyer shall be deemed to have made the election set forth
in clause (x) above.
4.5.2    Additional Title Matters. Approval by Buyer of any additional title
exceptions, defects, encumbrances or other title matters first disclosed in
writing after the end of the Title Review Period (“Additional Title Matters”)
shall be a condition precedent to Buyer’s obligations to purchase the Property
(Buyer hereby agreeing that its approval of such Additional Title Matters shall
be subject to Buyer’s approval in its sole and absolute discretion). Unless
Buyer gives written notice (“Title Disapproval Notice”) that it disapproves any
Additional Title Matters, stating the Additional Title Matters so disapproved,
before the sooner to occur of the Closing or five (5) days after receipt of
written notice of such Additional Title Matters, Buyer shall be deemed to have
approved such Additional Title Matters. Notwithstanding the foregoing to the
contrary, if Buyer receives notice of an Additional Title Matter on or after the
date which is two (2) business days prior to the Closing Date, then either party
shall have the option to extend the Closing for three (3) additional business
days to allow the parties sufficient time to review such Additional Title Matter
provided that the party requesting such extension of the Closing delivers to the
other party written notice of such extension within one (1) business day of
receipt of the Additional Title Matter. Seller shall have until the Closing
within which to remove the disapproved Additional Title Matters set forth
therein from title or obtain from Title Company a commitment to issue an
endorsement affirmatively insuring against such items in a form acceptable to
Buyer in Buyer’s commercially reasonable discretion, at no cost or expense to
Buyer (Seller having the right but not the obligation to do so). The procurement
by Seller of a written commitment from Title Company to issue the Owner’s
Policy, or an endorsement thereto insuring Buyer against the disapproved
Additional Title Matter at Closing, shall be deemed the removal of such
disapproved Additional Title Matter from title to the Property, provided that
such endorsement shall be to Buyer’s commercially reasonable satisfaction, and
shall be issued at Seller’s sole cost and expense. In the event Seller
determines at any time that it is unable or unwilling to remove any one or more
of such disapproved Additional Title Matters, Seller shall give written notice
to Buyer to such effect; in such event, Buyer may, at its option, terminate this
Agreement upon written notice to Seller but only if given prior to the sooner to
occur of the Closing or five (5) days after Buyer receives Seller’s notice, in
which case this Agreement shall immediately terminate, the Deposit (less the
Independent Consideration, which shall be paid to Seller), shall be returned to
Buyer, and Seller and Buyer shall have no further rights or obligations
hereunder, except for the provisions hereof that expressly survive termination
of this Agreement. If Buyer fails to give such termination notice by such date,
Buyer shall be deemed to have waived its objection to, and to have approved, the
matters set forth in Seller’s notice.
4.5.3    Exceptions to Title. Buyer’s obligation to purchase the Property is
subject to the condition precedent that, at the Closing, Title Company shall be
willing to issue the Owner’s Policy


7

--------------------------------------------------------------------------------




effective upon the Closing. Buyer shall be obligated to accept title to the
Property, subject to the following exceptions to title (the “Permitted
Exceptions”):
(a)    Real estate taxes and assessments not yet delinquent;
(b)    The printed exceptions, if any, which appear in a 2006 ALTA extended
coverage form Owner’s Policy of Title Insurance issued by Title Company in the
State of California;
(c)    The Leases; and
(d)    Such other exceptions to title or survey exceptions as may be approved or
deemed approved by Buyer pursuant to the above provisions of this Section 4.5 or
otherwise expressly permitted under this Agreement, or any exceptions resulting
from the actions (or inactions) of Buyer or its agents or representatives.
Conclusive evidence of the availability of such title shall be the willingness
of Title Company to issue to Buyer on the Closing Date a 2006 ALTA extended form
Owner’s Policy of Title Insurance issued by Title Company in the State of
California (the “Owner’s Policy”), in the face amount of the Purchase Price,
which policy shall show (i) title to the Land and Improvements to be vested of
record in Buyer, and (ii) the Permitted Exceptions to be the only exceptions to
title; provided, however, if Buyer fails to fulfill Title Company’s conditions
required for issuance of such Owner’s Policy, including but not limited to
delivery of a current ALTA survey, then the condition precedent described in
this Section 4.5.3 shall be deemed satisfied if Title Company shall be willing
to issue a ALTA standard coverage form Owner’s Policy of Title Insurance upon or
following the Closing. In connection with obtaining coverage over survey matters
under any ALTA form of Owner’s Policy, Buyer shall deliver to Title Company
prior to the Closing Date a current ALTA survey certified by a licensed surveyor
in the State of California sufficient to permit or cause Title Company to insure
against survey matters at the Closing. Notwithstanding any provision to the
contrary contained in this Agreement or any of the Closing Documents, any or all
of the Permitted Exceptions may be omitted by Seller in the “Deed” (as
hereinafter defined) without giving rise to any liability of Seller,
irrespective of any covenant or warranty of Seller that may be contained or
implied in the Deed (which provisions of this sentence shall survive the Closing
and not be merged therein). Notwithstanding any provision to the contrary
contained in this Agreement, Seller agrees that it will remove all Liens (other
than non-delinquent taxes) expressly caused or permitted by Seller, or insure or
endorse over any other Liens (other than non-delinquent taxes); provided
however, any insurance or endorsement over a Lien shall be to Buyer’s
commercially reasonable satisfaction if Seller did not expressly cause or permit
such Lien, and to Buyer’s sole satisfaction if Seller expressly caused or
permitted such Lien.
4.5.4    Endorsements to Owner’s Policy. It is understood that Buyer may request
a number of endorsements to the Owner’s Policy. Buyer shall satisfy itself prior
to the expiration of the Title Review Period whether Title Company will be
willing to issue such endorsements at the Closing and the issuance of such
endorsements shall not be a condition to the Closing.
4.6    Due Diligence Reviews. Except for title matters and matters shown on the
Survey (which shall be governed by the provisions of Section 4.5 above), and
subject to the provisions hereinafter


8

--------------------------------------------------------------------------------




set forth, Buyer shall have until the expiration of the Due Diligence Period
within which to perform and complete all of Buyer’s due diligence examinations,
reviews and inspections of all matters pertaining to the purchase of the
Property, including all engineering and environmental reports and all leases,
license agreements and service contracts, sewer/water conditions, utilities
service information, zoning information, access information, assessments and
city fees, developmental conditions and approvals, operating expenses and legal,
physical, environmental and compliance matters and conditions regarding the
Property (the foregoing being collectively called the “Property Information”).
Subject to Section 4.6.1 below, during the Due Diligence Period and prior to the
Closing, Seller shall provide Buyer and its actual and potential investors,
lenders and assignees, and their respective representatives, attorneys,
accountants, consultants, surveyors, title companies, agents, employees,
contractors, appraisers, architects and engineers, with reasonable access to the
Property (subject to the rights of tenants under the Leases) upon reasonable
advance notice and shall also make available for review and copying (at Buyer’s
expense) copies of all documents, materials and other information relating to
the Property Information that Buyer may reasonably request and that, to Seller’s
knowledge, are in the possession of Seller or its agents which Seller shall make
available to Buyer within three (3) business days following the Effective Date,
or three (3) business days following Seller’s receipt of request from Buyer if
such request is not made prior to the Effective Date. In no event, however,
shall Seller be obligated to make available (or cause to be made available) any
proprietary or confidential documents including reports or studies that have
been superseded by subsequent reports or studies, or any of the following
confidential and proprietary materials (collectively, the “Excluded Materials”):
(a) information contained in financial analyses or projections (including
Seller’s budgets, valuations, cost-basis information and capital account
information); (b) material that is subject to attorney-client privilege or that
is attorney work product; (c) appraisal reports or letters; (d) organizational,
financial and other documents relating to Seller or its affiliates (other than
any evidence of due authorization and organization required under this
Agreement); (e) material that Seller is legally required not to disclose other
than by reason of legal requirements voluntarily assumed by Seller after the
Effective Date; (f) preliminary or draft reports or studies, or reports or
studies that have been superseded by final reports or studies; (g) letters of
intent, purchase agreements, loan documents or other documents, instruments or
agreements evidencing or relating to any prior financing or attempted sale of
the Property or any portion thereof; or (h) the “Excluded Contracts” (as
hereinafter defined). In no event shall any right of Buyer to access or inspect
the Property or to conduct further reviews and analyses after the expiration of
the Due Diligence Period, as set forth herein, give rise to any due diligence
approval or termination right in favor of Buyer under this Agreement.
4.6.1    Review Standards. Buyer shall at all times conduct its due diligence
reviews, inspections and examinations (and shall cause its consultants’ and
other third parties’ reviews, inspections and examinations performed for or at
the request of Buyer to be conducted) in a manner so as to not cause liability,
damage, lien, loss, cost or expense to Seller or the Property and so as to not
unreasonably interfere with or disturb any tenant or Seller’s operation of the
Property. Buyer will indemnify, defend, and hold Seller, its members, partners,
employees, manager, agents, officers, directors, shareholders, fiduciaries,
attorneys, licensees, contractors, brokers, invitees, tenants and the Property
harmless from and against any such liability, damage, lien, loss, cost or
expense (except to the extent arising from the mere discovery of any
pre-existing condition at the Property or the gross negligence or willful
misconduct of Seller). Prior to entry upon the Property, Buyer shall provide
Seller with copies of certificates of insurance in accordance with the
requirements set forth in the Access Agreement that shall be maintained by Buyer
and each consultant


9

--------------------------------------------------------------------------------




which Buyer will have present on the Property in connection with its
investigations upon the Property. Without limitation on the foregoing, in no
event shall Buyer: (a) conduct any intrusive physical testing (environmental,
structural or otherwise) at the Property (such as soil borings, water samplings
or the like) or take physical samples from the Property without Seller’s
express, prior written consent, which consent, as to such intrusive physical
testing or sampling, may be given or withheld in Seller’s sole discretion (and
Buyer shall in all events promptly restore the Property to substantially the
same condition existing immediately prior to such entry (provided, however,
Buyer shall have no obligation to repair any damage caused by the gross
negligence or willful misconduct of Seller or to restore any pre-existing latent
defect or condition unless Buyer exacerbated such pre-existing latent defect or
condition in violation of this Agreement)) and which consent to intrusive
physical testing or sampling, may be further conditioned upon, among other
things, Seller’s approval of the following: (i) the insurance coverage of the
contractor who will be conducting such testing or sampling, (ii) the scope and
nature of the testing or sampling to be performed by such contractor, and (iii)
a written confidentiality agreement by such contractor in form reasonably
satisfactory to Seller; (b) contact any consultant or other professional engaged
by Seller or Tenant (or its representatives) without Seller’s express, prior
written consent (which consent shall not be unreasonably withheld); provided,
however, Seller expressly authorizes Buyer to contact and consult with Seller’s
seismic consultant, Telesis Engineers, Inc., who is preparing a seismic report
regarding the Property (the “Seller’s Seismic Report”); or (c) contact any
Governmental Entity having jurisdiction over the Property, other than ordinary
contact normally associated with routine due diligence examinations that does
not involve any discussions with governmental officials or applications of any
kind, with the express understanding that Buyer shall not undertake any
discussions or communications with any governmental officials without (i)
Seller’s express, prior written consent, which consent may be given or withheld
in Seller’s sole and absolute discretion for any reason or no reason, and (ii)
participation by a representative of Seller. Without limitation of the
foregoing, Buyer shall not be permitted to contact Tenant of the Property
without giving Seller (i) advance written notice, and (ii) the opportunity to
have a representative of Seller participate in any such communications. Seller
shall have the right, at its option, to cause a representative of Seller to be
present at all inspections, reviews and examinations conducted hereunder. Buyer
shall schedule any entry (by it or its designees) onto the Property in advance
with Seller, upon not less than twenty-four (24) hours’ prior notice (written or
e-mail) to Seller or its authorized representative. Buyer shall keep the
Property free and clear of all mechanics’, materialmen’s and other liens
resulting from the due diligence examinations or any of its other work under
this Agreement. Buyer shall remove or bond over any liens within ten (10) days
after Buyer becomes aware of the same. Upon the completion of any inspection,
review or examination, Buyer shall promptly restore the Property to
substantially the same condition existing immediately prior to Buyer’s
conducting such inspection, review or examination, at Buyer’s sole cost and
expense; provided, however, Buyer shall have no obligation to repair any damage
caused by the gross negligence or willful misconduct of Seller or to restore any
pre-existing latent defect or condition unless Buyer exacerbated such
pre-existing latent defect or condition in violation of this Agreement. In the
event of any termination hereunder (other than by reason of Seller’s default),
Buyer shall return all documents and other materials furnished by Seller
hereunder and at Seller’s written request, then Buyer shall promptly deliver to
Seller true, accurate and complete copies of any draft or final written reports
relating to the Property prepared for or on behalf of Buyer by any third party
without any representation or warranty as to the accuracy or completeness of
such documents, all at Buyer’s sole cost and expense. Notwithstanding anything
to the contrary herein, Buyer shall not be required to provide, copy or make


10

--------------------------------------------------------------------------------




available to Seller any internal memoranda, appraisals and valuation reports and
similar information or information covered by the attorney-client privilege. The
Access Agreement is hereby incorporated by this reference and shall apply to
this Agreement; provided, however, to the extent that the terms and conditions
of the Access Agreement conflicts with this Agreement, the terms and conditions
of this Agreement shall control. Buyer shall be responsible to Seller for any
breaches of the Access Agreement by any person or entity to whom information or
access to the Property was given by or through Buyer as though the breach were
committed by Buyer itself. This Section 4.6.1 shall survive the Closing or any
termination of this Agreement.
4.6.2    Termination Right. Prior to the expiration of the Due Diligence Period,
Buyer may in its sole discretion, for any reason or no reason, terminate this
Agreement by written notice to Seller (such notice being herein called the
“Termination Notice”), whereupon this Agreement, and the obligations of the
parties hereunder, shall terminate (and no party hereto shall have any further
obligation in connection herewith except under those provisions that expressly
survive a termination of this Agreement), One Hundred and No/100 Dollars
($100.00) of the Deposit shall be paid to Seller as independent consideration
for this Agreement (the “Independent Consideration”), and the balance of the
Deposit shall be delivered to Buyer. In the event that Buyer shall fail to have
delivered the Termination Notice to Seller before the expiration of the Due
Diligence Period, Buyer shall have no further right to terminate this Agreement
pursuant to this Section 4.6.
4.7    Tenant Estoppel Certificates. It shall be a condition precedent to
Buyer’s obligation to acquire the Property hereunder that Seller obtain and
deliver an estoppel certificate from Tenant (the “Tenant Estoppel Certificate”),
in the form required under Section 4.7.1 below. If such condition is not
satisfied (or waived by Buyer), on or before 12:00 p.m. Pacific time on the date
which is two (2) business days prior to the Closing Date (the “Estoppel
Condition Deadline Date”), then (a) either Buyer or Seller shall each have the
right to extend the Estoppel Condition Deadline Date for up to fifteen (15) days
after the scheduled Closing Date (the “Extended Estoppel Condition Deadline
Date”) by providing written notice thereof to the other party on or before 3:00
p.m. Pacific time on the Estoppel Condition Deadline Date, in order to allow
Seller sufficient time to satisfy this condition precedent to the Closing, and
upon the timely satisfaction (or waiver by Buyer) of such condition, the Closing
shall occur two (2) business days after satisfaction of the condition set forth
in this Section 4.7 (the “Extended Closing Date”), or (b) if neither Buyer nor
Seller has timely elected to extend the Estoppel Condition Deadline Date and the
Closing Date as provided in (a) above, then Buyer shall have the right to
terminate this Agreement by written notice given prior to 5:00 p.m. Pacific time
on the Estoppel Condition Deadline Date, in which case this Agreement shall
terminate and Buyer shall be entitled to a refund of the Deposit (less the
Independent Consideration, which shall be paid to Seller), and no party hereto
shall have any further obligation under this Agreement except under those
provisions that expressly survive a termination of this Agreement.
4.7.1    The Tenant Estoppel Certificate shall be substantially in (a) the form
required under Tenant’s Lease (including specific limitations set forth in
Tenant’s Lease which limit the scope of the information required to be provided
by Tenant in any Tenant Estoppel Certificate to be provided by Tenant), or (b)
the form estoppel certificate attached hereto as Exhibit D, modified, as
applicable, to comply with any provisions in Tenant’s Lease that pertain to
estoppel certificates; provided, however, that the form


11

--------------------------------------------------------------------------------




may also be the standard form generally used by Tenant so long as such standard
form complies with Tenant’s Lease; provided further, however, if Seller receives
from Tenant such standard form prior to Tenant’s execution thereof, then Buyer
shall have the right to reasonably approve of such form. In addition, any
provisions of the estoppel certificate (or comparable certificate or statement)
regarding defaults, defenses, disputes, environmental matters, claims, offsets,
credits, abatements, concessions and recaptures against rent and other charges
may be limited to the actual knowledge of Tenant. Buyer’s failure to object to
the Tenant Estoppel Certificate (or any information or provision therein) by
written notice to Seller given within three (3) days after Buyer’s receipt
thereof (but not later than the Closing Date) shall be deemed to constitute
Buyer’s acceptance and approval thereof. Notwithstanding anything to the
contrary contained in this Agreement, Buyer may not object to (A) any matter
adverse to the Property, in any material respect, (B) any objectionable
information or provision contained in the Tenant Estoppel Certificate or (C) any
uncompleted obligations or defaults by landlord or tenant unless such
obligations or defaults will be completed prior to Closing or credited to Buyer
at Closing, provided that in all instances described in clauses (A), (B) or (C),
such matter, information or provision was (i) set forth in the Existing Lease,
(ii) disclosed in the Due Diligence Materials, or (iii) actually known to Buyer
prior to the expiration of the Due Diligence Period (as such knowledge is
defined in Section 7.4.2 herein).
4.7.2    Seller shall utilize commercially reasonable efforts to obtain the
Tenant Estoppel Certificate from the Tenant. As used in this Agreement,
“commercially reasonable efforts” shall not include any obligation to institute
or threaten legal proceedings, to declare or threaten to declare any person in
default, to incur any liabilities, to expend any monies or to cause any other
person to do any of the same.
4.8    Tenant Lease. It shall be a condition precedent to Buyer’s obligation to
acquire the Property hereunder that Tenant shall not have terminated, or given
written notice of its intent, to terminate the Existing Lease pursuant to the
terms of the Existing Lease or otherwise. In addition, Tenant shall not have
vacated the Property, abandoned the Property or filed for bankruptcy or be
subject to an involuntary bankruptcy proceeding.
5.    Closing Procedure. The closing (the “Closing”) of the sale and purchase
herein provided shall occur on the Closing Date.
5.1    Escrow. The Closing shall be accomplished pursuant to escrow instructions
(the “Escrow Agreement”) among Buyer, Seller and Escrow Agent in the form of
Exhibit E, which Buyer and Seller shall execute concurrently herewith, and any
supplemental escrow instructions provided by Buyer or Seller as may be permitted
by the terms of the Escrow Agreement (so long as the material terms of this
Agreement shall control in the event of any inconsistencies).
5.2    Closing Deliveries. The parties shall deliver to Escrow Agent the
following:
5.2.1    Seller Deliveries. At least one (1) business day prior to the Closing
Date, Seller shall deliver (or cause to be delivered) to Escrow Agent the
following:


12

--------------------------------------------------------------------------------




(a)    A duly executed and acknowledged original grant deed (the “Deed”) in the
form of Exhibit F for the Property;
(b)    A duly executed original bill of sale, assignment and assumption
agreement (a “Bill of Sale, Assignment and Assumption”) in the form of Exhibit G
for the Property;
(c)    A duly executed original certificate of “non-foreign” status in the form
of Exhibit H and a duly executed original California state Form 593-C
certificate sufficient to exempt Seller from any California state withholding
requirement with respect to the sale contemplated by this Agreement;
(d)    Unless Buyer and Seller elect to deliver the same outside of escrow, a
duly executed notice to Tenant (the “Tenant Notice”), in the form of Exhibit I,
which notice Buyer shall, at Buyer’s sole cost and expense, either mail to
Tenant by certified mail, return receipt requested or hand-deliver to Tenant
(and Buyer shall provide proof of delivery thereof to Seller promptly following
the Closing);
(e)    Unless Buyer and Seller elect to deliver the same outside of escrow, duly
executed notices to each of the vendors under any Service Agreement to be
assumed by Buyer at the Closing as provided in this Agreement (“Vendor
Notices”), such Vendor Notices to be in such form(s) as are reasonably required
by Seller, which notices Buyer shall, at Buyer’s sole cost and expense, mail to
each such vendor by certified mail, return receipt requested (and Buyer shall
provide proof of delivery thereof to Seller promptly following the Closing);
(f)    A Seller Closing Certificate duly executed by Seller;
(g)    Evidence reasonably satisfactory to Escrow Agent regarding the due
organization of Seller and the due authorization and execution by Seller of this
Agreement and the documents required to be delivered hereunder;
(h)    To the extent they do not constitute Reserved Company Assets and are then
in the possession of Seller (or its agents or employees) and have not
theretofore been delivered to Buyer: (i) any plans and specifications for the
Improvements for the Property; (ii) all unexpired warranties and guarantees that
Seller has received in connection with any work or services performed with
respect to, or equipment installed in, the Property; (iii) all keys and other
access control devices for the Property; (iv) originals of all Leases for the
Property and all correspondence to or from Tenant; (v) originals of all Service
Agreements for the Property that will remain in effect after the Closing; and
(vi) all correspondence relating to the ongoing operations and maintenance of
the Property, including tenant leasing information, leasing files and other
material documents relating to the operation or maintenance of the Property in
Seller’s possession (which materials under this clause  may be either delivered
at the Closing or as otherwise reasonably agreed by the parties);
(i)    If required by Title Company, an Owner’s Certificate as to Debts, Liens
and Parties In Possession substantially in the form of Exhibit J (“Title
Affidavit”) and a Gap


13

--------------------------------------------------------------------------------




Certificate substantially in the form of Exhibit K (“Gap Certificate”), each to
facilitate the issuance of any title insurance sought by Buyer in connection
with the transactions contemplated hereby, but in no event shall Seller be
obligated to provide any additional certificate, affidavit or indemnity in
connection with such title insurance; and
(j)    Such additional documents as may be reasonably required by Buyer and
Escrow Agent in order to consummate the transactions hereunder (provided the
same do not increase in any material respect the costs to, or liability or
obligations of, Seller in a manner not otherwise provided for herein).
5.2.2    Buyer Deliveries. At least one (1) business day prior to the Closing
Date (except as to the Closing Payment, which shall be delivered no later than
10:00 a.m. Pacific time on the Closing Date), Buyer shall deliver to Escrow
Agent the following:
(a)    The Closing Payment by wire transfer of immediately available federal
funds;
(b)    A duly executed original Bill of Sale, Assignment and Assumption;
(c)    Unless Buyer and Seller elect to deliver the same outside of escrow, a
duly executed Tenant Notice;
(d)    Unless Buyer and Seller elect to deliver the same outside of escrow, duly
executed Vendor Notices;
(e)    A duly executed preliminary change of ownership report for the Property;
(f)    The duly executed Buyer Closing Certificate;
(g)    Evidence reasonably satisfactory to Escrow Agent regarding the due
organization of Buyer and the due authorization and execution by Buyer of this
Agreement and the documents required to be delivered hereunder; and
(h)    Such additional documents as may be reasonably required by Seller and
Escrow Agent in order to consummate the transactions hereunder (provided the
same do not increase in any material respect the costs to, or liability or
obligations of, Buyer in a manner not otherwise provided for herein).
5.2.3    Mutual Deliveries. On the Closing Date, Buyer and Seller shall mutually
execute and deliver (or cause to be executed and delivered) to Escrow Agent, the
following:
(a)    A closing statement (the “Closing Statement”) reflecting the Purchase
Price, and the adjustments and prorations required hereunder and the allocation
of income and expenses required hereby; and


14

--------------------------------------------------------------------------------




(b)    Such transfer tax forms, if any, as are required by state and local
authorities.
5.3    Closing Costs.
5.3.1    Seller Closing Costs. Seller shall pay or cause to be paid (a) all
county transfer taxes payable in connection with the sale contemplated herein,
(b) the portion of the title insurance premium for the Owner’s Policy for
standard ALTA coverage in the amount of the Purchase Price for the Property
(including any fees for the title search), (c) one-half (½) of all escrow
charges and (d) the recording fees and charges for the release of any recorded
document that Seller is obligated to release of record pursuant to this
Agreement, or that Seller has expressly agreed to remove, bond, insure or
endorse over pursuant to Section 4.5 hereof.
5.3.2    Buyer Closing Costs. Buyer shall pay (a) the amount by which the title
insurance premium for the Owner’s Policy and all endorsements exceeds the cost
of standard ALTA coverage, (b) one-half (½) of all escrow charges, (c) all costs
and expenses of the Survey and any updates thereto, (d) all fees, costs or
expenses in connection with Buyer’s due diligence reviews and analyses hereunder
and (e) all recording fees and charges charged for the recording of the Deed and
in connection with any loan obtained by Buyer.
5.3.3    Other Closing Costs. Any other closing costs shall be allocated in
accordance with local custom. Seller and Buyer shall pay their respective shares
of prorations as hereinafter provided. Except as otherwise expressly provided in
this Agreement, each party shall pay the fees of its own attorneys, accountants
and other professionals.
5.4    Prorations.
5.4.1    Items to be Prorated. The initial prorations and payments provided for
in this Section 5.4 shall be made at the Closing on the basis of the Closing
Statement, which shall be prepared by Title Company, as approved by Seller and
submitted to Buyer for its review and approval at least two (2) Business days
prior to the Closing. The following shall be prorated between Seller and Buyer
as of the Closing Date (on the basis of the actual number of days elapsed over
the applicable period), with Buyer being deemed to be the owner of the Property
during the entire day on the Closing Date, and entitled to receive all operating
income of the Property, and obligated to pay all operating expenses of the
Property, with respect to the Closing Date:
(a)    All non-delinquent real estate and personal property taxes and
assessments on the Property for the current tax year. Seller shall be
responsible for the payment of any real estate and personal property taxes that
are delinquent before the Closing or that are attributable to the period prior
to the Closing. For example, if the Closing Date is May 27, 2018, then Seller
shall be responsible for the real estate and personal property taxes and
assessments on the Property for the 2017-2018 tax year through and including May
26, 2018 regardless of when said taxes are due and payable. In no event shall
Seller be charged with or be responsible for any increase in the taxes on the
Property resulting from the sale of the Property contemplated by this Agreement,
any


15

--------------------------------------------------------------------------------




change in use of the Property on or after the Closing Date, or from any
improvements made or leases entered into on or after the Closing Date. If any
assessments on the Property are payable in installments, then the installment
allocable to the current period shall be prorated (with Buyer being allocated
the obligation to pay any installments due after the Closing Date).
(b)    All fixed and additional rentals under the Leases, security deposits
(except as hereinafter provided) and other tenant charges. Seller shall deliver
or provide a credit in an amount equal to all prepaid rentals for periods after
the Closing Date and all refundable cash security deposits (to the extent the
foregoing were made by tenants under the Leases and are not applied or forfeited
prior to the Closing to Buyer on the Closing Date; it being agreed, however,
that Seller shall notify Buyer in writing if it applies any security deposit
prior to the Closing, and from and after the expiration of the Due Diligence
Period, Seller shall not apply any security deposit without obtaining Buyer’s
prior consent which consent Buyer may withhold in Buyer’s sole discretion. Rents
that are delinquent (or payable but unpaid) as of the Closing Date shall not be
prorated on the Closing Date. Rather, Buyer shall cause any such delinquent rent
(or payable but unpaid rent) for the period prior to the Closing to be remitted
to Seller if, as and when collected. At the Closing, Seller shall deliver to
Buyer a schedule of all such delinquent or payable but unpaid rent.
Additionally, there shall be no proration of any rent that a tenant under a
Lease delivers to either Buyer or Seller and that such tenant has identified, at
the time of such delivery, as constituting payment or rent due for a month or
other period prior to the month in which the Closing occurs (“Identified
Pre-Closing Rent”). If Buyer receives any such Identified Pre-Closing Rent,
Buyer shall cause such Identified Pre-Closing Rent to be remitted to Seller if,
as, and when collected. Until the date that is six (6) months after the Closing,
Buyer shall include such delinquencies (or unpaid amounts) in its normal billing
and shall pursue the collection thereof in good faith after the Closing Date
(but Buyer shall not be required to litigate or declare a default under any
Lease or pursue any other action or remedy in connection with the recovery from
tenants of such delinquencies or other unpaid amounts). To the extent that Buyer
or Seller receives payment of rents (or other income of any kinds whatsoever in
connection with other Tenant charges) on or after the Closing Date other than
Identified Pre-Closing Rent, such payments shall be applied first toward the
rent (or other tenant charge) for the month in which the Closing occurs then to
the rent (or other tenant charge) owed to Buyer in connection with the
applicable Lease or other document for which such payments are received, and
then to any delinquent rents (or other tenant charges) owed to Seller, with a
party’s share thereof being promptly delivered to such party; provided, however,
that any year-end or similar reconciliation payment shall be allocated as
hereinafter provided. Buyer may not waive any delinquent (or unpaid) rents or
modify a Lease so as to reduce or otherwise affect amounts owed thereunder for
any period in which Seller is entitled to receive a share of charges or amounts
without first obtaining Seller’s written consent. Seller hereby reserves the
right to pursue any remedy for damages against any tenant owing delinquent rents
and any other amounts to Seller (but following the Closing shall not be entitled
to terminate any Lease or any tenant’s right to possession), provided that,
Seller shall not exercise any such remedy for a period of six (6) months after
the Closing except in connection with the recovery from tenants of taxes or
assessments relating to any period prior to the Closing Date (the “Pre-Closing
Tax Collection Remedies”). Buyer shall reasonably cooperate with Seller, at no
material out-of-pocket cost to Buyer, in any collection efforts hereunder,
including Seller’s Pre-Closing Tax Collection Remedies, but shall not be
required


16

--------------------------------------------------------------------------------




to litigate or declare a default under any Lease. With respect to delinquent or
other uncollected rents and any other amounts or other rights of any kind
regarding tenants who are no longer tenants of the Property as of the Closing
Date, Seller shall retain all of the rights relating thereto.
(c)    Payments required to be paid by tenants under Leases for such tenants’
shares of property taxes and assessments, insurance, common area maintenance and
other expenses of the Property are collectively referred to herein as
“Reimbursable Tenant Expenses.” Reimbursable Tenant Expenses shall be determined
in accordance with the Leases, including any Lease provisions that provide for
the adjustment of Reimbursable Tenant Expenses based on occupancy changes (i.e.,
“gross-up” provisions). Seller’s “share” of Reimbursable Tenant Expenses for the
calendar year in which the Closing occurs (the “Closing Year”) shall be
determined in accordance with Section 5.4.4(a) below. Notwithstanding the
foregoing, there shall be no proration of any such Reimbursable Tenant Expenses
that are delinquent as of the Closing. Rather, until the date that is six (6)
months after the Closing, Buyer shall include such delinquencies (or unpaid
amounts) in its normal billing and shall pursue the collection thereof in good
faith after the Closing Date (but Buyer shall not be required to litigate or
declare a default under any Lease or pursue any other action or remedy in
connection with the recovery from tenants of Reimbursable Tenant Expenses
relating to any period prior to the Closing Date).
(d)    All amounts payable under any Service Agreements (to the extent assumed
by Buyer and subject to the terms of Section 7.5.2 below); reimbursements and
recoveries of water, sewer and trash charges under the Leases; annual permits
and/or inspection fees (calculated on the basis of the period covered); and any
other expenses of the operation and maintenance of the Property.
(e)    Any other items of operating income or operating expense that are
customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Property is
located, as applicable; however, there will be no prorations for debt service,
insurance premiums or payroll (because Buyer is not acquiring or assuming
Seller’s financing, insurance or employees).
5.4.2    Utilities. To the extent not in Tenant’s name, Buyer shall transfer all
utilities to its name as of the Closing Date, and where necessary, post deposits
with the utility companies. To the extent not in Tenant’s name, Seller shall use
commercially reasonable efforts to cause all utility meters to be read as of the
Closing Date. Seller shall be entitled to recover any and all deposits held in
Seller’s name by any utility company as of the Closing Date. To the extent not
in Tenant’s name, all charges for utilities for which the meters cannot be read
or amounts ascertained at Closing shall be prorated outside of the escrow
contemplated herein within sixty (60) days after the Closing Date.
5.4.3    Leasing Costs. Seller shall be responsible for all Leasing Costs that
are payable by reason of (a) the execution of the Existing Lease prior to the
Effective Date, (b) the renewal, extension, expansion of, or the exercise of any
other option under, the Existing Lease, prior to the Effective Date, and (c)
amendments of the Existing Lease entered into prior to the Effective Date. If
the Closing occurs, Seller hereby agrees to provide Buyer with a credit at the
Closing in an amount equal to those Leasing Costs


17

--------------------------------------------------------------------------------




expressly set forth on Exhibit A attached hereto which have not been paid as of
the Closing Date. If the Closing occurs, Buyer shall be responsible for the
payment (or, in the case of any amounts paid prior to the Closing, the
reimbursement to Seller) of all other Leasing Costs which are not the
responsibility of Seller hereunder, including (A) all Leasing Costs that become
due and payable (whether before or after the Closing) as a result of (1) any
Leases entered into during the Escrow Period in accordance with the terms of
this Agreement (“New Leases”), (2) amendments entered into during the Escrow
Period in accordance with the terms of this Agreement to renew, extend, expand
or otherwise amend the Existing Lease or New Leases, or (3) any renewals,
extensions or expansions of, or the exercise of any other option under, Existing
Leases or New Leases exercised by tenants during the Escrow Period; and (B) all
Leasing Costs as a result of renewals, extensions, expansions, or the exercise
of any other option, occurring on or after the Closing Date of any Leases.
Except as expressly set forth set forth on Exhibit A attached hereto, Buyer
shall assume the economic effect of any “free rent” or other concessions
pertaining to the period from and after the Effective Date. Except as expressly
set forth set forth on Exhibit A attached hereto, if, as of the Closing Date,
Seller shall have paid any Leasing Costs, including absorbing any free rent as
owner of the Property during the Escrow Period, for which Buyer is responsible
pursuant to the foregoing provisions, Buyer shall reimburse Seller therefor at
the Closing provided that Seller provides Buyer with reasonable notice of such
amounts prior to the expiration of the Due Diligence Period. Seller shall pay
(or cause to be paid), prior to the Closing, or credit Buyer at the Closing (to
the extent unpaid) all Leasing Costs for which Seller is responsible pursuant to
the foregoing provisions, and (subject to the reimbursement obligations set
forth above) Seller shall pay (or cause to be paid) when due all Leasing Costs
payable during the Escrow Period. For purposes hereof, the term “Escrow Period”
shall mean the period from the Effective Date until the Closing Date.
5.4.4    Proration of Reimbursable Tenant Expenses.
(a)    For the Closing Year. In order to enable Buyer to make any
reconciliations of tenant reimbursements of Reimbursable Tenant Expenses for the
portion of the Closing Year during which Seller owned the Property, Seller shall
determine in accordance with Section 5.4.1(c) above the Reimbursable Tenant
Expenses actually paid or incurred by Seller for the portion of the Closing Year
during which Seller owned the Property (“Seller’s Actual Reimbursable Tenant
Expenses”) and the tenant reimbursements for such Reimbursable Tenant Expenses
actually paid to Seller by tenants for the portion of the Closing Year during
which Seller owned the Property (“Seller’s Actual Tenant Reimbursements”).
Without limitation on Section 5.4.6 below, on or before the date that is three
(3) months after the Closing Date, Seller shall deliver to Buyer for Buyer’s
review and approval, a proposed reconciliation statement (a “Seller’s
Reconciliation Statement”) for the Property setting forth (i) Seller’s Actual
Reimbursable Tenant Expenses, (ii) Seller’s Actual Tenant Reimbursements, and
(iii) a calculation of the difference between the two (i.e., establishing that
Seller’s Actual Reimbursable Tenant Expenses were either more or less than
Seller’s Actual Tenant Reimbursements). Upon Buyer’s review and approval of
Seller’s calculations, which approval or disapproval shall be provided within
ten (10) business days of Buyer’s receipt of a Seller’s Reconciliation
Statement, any amount due to Seller pursuant to the foregoing calculation (in
the event Seller’s Actual Tenant Reimbursements are less than Seller’s Actual
Reimbursable Tenant Expenses) shall be paid by Buyer within the earlier to occur
of (A) ten (10) business days after Buyer collects such under collected amounts
from Tenant, or (B) nine (9) months after the Closing Date. If Seller’s


18

--------------------------------------------------------------------------------




Actual Tenant Reimbursements are more than Seller’s Actual Reimbursable Tenant
Expenses, then Seller shall pay to Buyer such over collected amounts within ten
(10) business days after Buyer’s approval (or deemed approval) of a Seller’s
Reconciliation Statement. If Buyer does not approve or disapprove of a Seller’s
Reconciliation Statement within such ten (10) business day period, Buyer shall
be deemed to have approved of such Seller’s Reconciliation Statement. If Buyer
disapproves of a Seller’s Reconciliation Statement, the parties shall diligently
and expeditiously work towards resolving the discrepancies in such Seller’s
Reconciliation Statement. If Buyer is paid any amounts by Seller, Buyer
thereafter shall be obligated to promptly remit the applicable portion to
Tenant. Buyer shall indemnify, defend, and hold Seller and the other “Seller
Related Parties” (as hereinafter defined) harmless from and against any losses,
costs, claims, damages, and liabilities, including reasonable attorneys’ fees
and expenses incurred in connection therewith, arising out of or resulting from
Buyer’s failure to remit any amounts actually received from Seller to Tenant in
accordance with the provisions hereof. If Buyer has transferred its interest in
the Property to a successor-in-interest or assignee prior to such date, then, on
or before the transfer of its interest in the Property, Buyer shall (1) in
writing expressly obligate such successor-in-interest or assignee to be bound by
the provisions of this Section 5.4.4(a), and (2) deliver written notice of such
transfer to Seller, and thereafter Seller shall make the deliveries specified
above to Buyer’s successor-in-interest or assignee. A Seller’s Reconciliation
Statement shall be final and binding for purposes of this Agreement.
(b)    For Prior Calendar Years. Seller shall be responsible for the
reconciliation with Tenant of Reimbursable Tenant Expenses and Tenant
reimbursements thereof for any calendar year prior to the Closing Year. The
obligations set forth in this Section 5.4.4(b) shall survive the Closing.
5.4.5    Intentionally Deleted.
5.4.6    General Provisions.
(a)    In the event any prorations or apportionments made under this Section 5.4
and/or made in the Closing Statement shall prove to be incorrect for any reason,
then any party shall be entitled to an adjustment to correct the same. Any item
that cannot be finally prorated because of the unavailability of information
shall be tentatively prorated on the basis of the best data then available and
reprorated when the information is available.
(b)    Notwithstanding anything to the contrary set forth herein, all
reprorations contemplated by this Agreement shall be completed within six (6)
months after the Closing Date except as expressly set forth in Section 5.4.4(a)
hereof.
(c)    Following the Closing, Seller shall retain all rights in and to any rents
or other amounts due for any period prior to the Closing, and Buyer shall retain
all rights in and to any rents or other amounts due from Tenant for any period
after the Closing. If Seller collects any rents or other amounts from Tenant
from and after the Closing for amounts due for any period after the Closing,
Seller shall hold the same in trust for Buyer and shall promptly remit the same
to Buyer.


19

--------------------------------------------------------------------------------




(d)    The obligations of Seller and Buyer under this Section 5.4 shall survive
the Closing for six (6) months after the Closing Date.
6.    Condemnation or Destruction of Property. In the event that, after the
Effective Date but prior to the Closing Date, either any portion of the Property
is taken pursuant to eminent domain proceedings or any of the Improvements are
damaged or destroyed by any casualty, Seller shall be required to give Buyer
prompt written notice of the same after Seller’s actual discovery of the same,
but shall have no obligation to cause any direct or indirect member, partner or
owner of Seller to contribute capital to Seller or any other entity, or to
repair or replace (or cause to be repaired or replaced) any such damage,
destruction or taken property. At Closing, Seller shall assign to Buyer (except
to the extent any condemnation proceeds or insurance proceeds are attributable
to lost rents or other items applicable to any period prior to the Closing) all
claims of Seller regarding any condemnation or casualty insurance coverage, as
applicable, and all condemnation proceeds or proceeds from any such casualty
insurance received by Seller on account of any casualty (except to the extent
required for collection costs or repairs by Seller prior to the Closing Date),
as applicable. In connection with the foregoing, Seller shall not compromise,
settle or adjust any claims without the prior consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed. In connection with
any assignment of insurance proceeds hereunder, Seller shall credit Buyer with
an amount equal to the applicable deductible amount under Seller’s insurance
(but not more than the amount by which (a) the cost as of the Closing Date to
repair the damage is greater than (b) the insurance proceeds and coverage to be
assigned to Buyer), and any repair costs that are not covered by insurance
proceeds. In the event (A) the condemnation award or the cost of repair of
damage to the Property on account of a casualty, as applicable, shall exceed
three percent (3%) of the Purchase Price, (B) a casualty is uninsured or
underinsured and Seller does not elect to credit Buyer at the Closing with an
amount equal to the cost to repair such uninsured or underinsured casualty
(Seller having the right, but not the obligation, to do so), or (C) the
condemnation or damage to the Property (i) materially and adversely affects
access to or parking at the Property, (ii) results in the Property violating any
Laws or failing to comply with zoning or any recorded covenants, conditions or
restrictions affecting the Property, or (iii) and the restoration thereof
reasonably expects to exceed six (6) months, then Buyer may, at its option,
terminate this Agreement by notice to Seller, given on or before the Closing
Date, whereupon Buyer shall receive a refund of the Deposit less the Independent
Consideration, which shall be paid to Seller (and no party hereto shall have any
further obligation in connection herewith except under those provisions that
expressly survive a termination of this Agreement). In the event the
condemnation award or the cost of repair of damage to the Property on account of
a casualty, as applicable, shall exceed three percent (3%) of the Purchase
Price, and said casualty is uninsured or underinsured, Seller may, at its
option, terminate this Agreement by notice to Buyer, given on or before the
Closing Date, whereupon Buyer shall receive a refund of the Deposit less the
Independent Consideration, which shall be paid to Seller (and no party hereto
shall have any further obligation in connection herewith except under those
provisions that expressly survive a termination of this Agreement).
7.    Representations, Warranties and Covenants.
7.1    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that, except as set forth in Schedule 2, as of the Effective
Date:


20

--------------------------------------------------------------------------------




(a)    Leases. (i) There are no written leases of space in the Property or other
agreements to occupy all or any portion of the Property that will be in force
after the Closing and under which Seller is the landlord (whether by entering
into the leases or agreements, or acquiring the Property subject to such leases
or agreements) other than the Leases; (ii) all of the Leases are in full force
and effect; (iii) neither Seller nor to Seller’s knowledge, Tenant, is in
monetary default or has given written notice of any existing material
non-monetary default under any of the Leases, except as set forth on Schedule 2;
and (iv) to Seller’s knowledge, Seller has delivered, or made available, to
Buyer, copies of all of the Leases utilized by Seller in its ownership and
operation of the Property. Except as expressly stated in this Agreement, all
leasing commissions due to brokers in connection with the Existing Lease have
been fully paid and satisfied by Seller;
(b)    Litigation. Other than litigation disclosed in Schedule 2 hereto, there
is no pending (nor has Seller received any written notice of any threatened)
action, litigation, condemnation or other legal proceeding against the Property
or against Seller with respect to the Property.
(c)    Compliance. Except as disclosed in the Due Diligence Materials or in
Schedule 2 hereto, Seller has not received any written notice from any
Governmental Entity having jurisdiction over the Property to the effect that the
Property is not in compliance with applicable Laws other than notices of
non-compliance that have been remedied.
(d)    Service Agreements. Seller has not entered into any service or equipment
leasing contracts relating to the Property that will be binding on Buyer or the
Property after the Closing, except for the Service Agreements disclosed as part
of the Due Diligence Materials hereto (subject to any restrictions on assignment
contained therein). Seller has not received any written notice that it is in
monetary default, and neither party has given written notice of any existing
material non-monetary default under the Service Agreements. As used herein, the
“Service Agreements” shall mean, collectively, service or equipment leasing
contracts relating to the Property (other than Excluded Contracts) that are (A)
disclosed as part of the Due Diligence Materials, or (B) entered into in
accordance with this Agreement. As used herein, “Excluded Contracts” shall mean
contracts to which Seller or its affiliate is a party and relating to the
Property for (1) insurance; (2) existing property management agreement; (3) the
engagement of attorneys, accountants, brokers, surveyors, title companies,
environmental consultants, engineers or appraisers; and (4) any other service
contracts or agreements entered into after the Effective Date which Seller is
obligated to terminate at or prior to the Closing at Seller’s sole cost and
expense. The Excluded Contracts are not being assigned to or assumed by Buyer
hereunder, except that Buyer is assuming the obligation to pay the Leasing Costs
for which it is responsible under Section 5.4.3 above.
(e)    Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Seller are and on the Closing Date will be duly authorized, executed and
delivered by and are binding upon Seller. Seller is a Delaware limited liability
company, duly formed and validly existing and in good standing under the Laws of
such state, and is duly authorized and qualified to do all things required of it
under this


21

--------------------------------------------------------------------------------




Agreement. Seller has the capacity and authority to enter into this Agreement
and consummate the transactions herein provided without the consent or joinder
of any other party (except as otherwise may be set forth in this Agreement).
(f)    No Conflict. Except as otherwise set forth in this Agreement, to Seller’s
knowledge, neither this Agreement nor any agreement, document or instrument
executed or to be executed in connection with the same, nor anything provided in
or contemplated by this Agreement or any such other agreement, document or
instrument, does now or shall hereafter materially breach, violate, invalidate,
cancel, make inoperative or interfere with, or result in the acceleration or
maturity of, any agreement, document, instrument, right or interest, or
applicable Law affecting or relating to Seller or the Property.
(g)    Insolvency. Seller has not (i) made a general assignment for the benefit
of creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, or (v) made an offer of settlement,
extension or composition to its creditors generally.
(h)    Hazardous Materials. Except as set forth in the Environmental Report or
as disclosed as part of the Due Diligence Materials, to Seller’s knowledge,
there are no Hazardous Materials installed or stored in or otherwise existing
at, on, in or under the Property in violation of any Environmental Laws.
(i)    Patriot Act. To Seller’s knowledge, none of its investors, affiliates or
other agents (if any), acting or benefiting in any capacity in connection with
this Agreement (excluding any shareholders in any such affiliated entities that
are publicly traded companies) is a (i) a person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, Executive Order No.
13224 on Terrorist Financing (effective September 24, 2001) (the “Executive
Order”); (ii) a person or entity owned or controlled by, or acting for or on
behalf of any person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order; (iii) a person or entity that
is named as a “specially designated national” or “blocked person” on the most
current list published by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (iv) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (v) a person or entity that is affiliated with any person or entity
identified in clause (i), (ii), (iii) and/or (iv) above (herein, a “Prohibited
Person”). Except for the assets of any affiliated companies that are publicly
traded companies, the assets Seller will transfer to Buyer under this Agreement
are not the property of, and are not beneficially owned, directly or indirectly,
by a Prohibited Person. The assets Seller will transfer to Buyer under this
Agreement are not the proceeds of specified unlawful activity as defined by 18
U.S.C. §1956(c)(7).


22

--------------------------------------------------------------------------------




(j)    Employees. There are no employees of Seller employed in connection with
the use, management, maintenance or operation of the Property whose employment
will continue after the Closing Date.
7.2    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller that:
7.2.1    This Agreement and all agreements, instruments and documents herein
provided to be executed or to be caused to be executed by Buyer are and on the
Closing Date will be duly authorized, executed and delivered by and are binding
upon Buyer; Buyer is a limited liability company, duly organized and validly
existing and in good standing under the Laws of the State of Delaware, and is
duly authorized and qualified to do all things required of it under this
Agreement; and Buyer has the capacity and authority to enter into this Agreement
and consummate the transactions herein provided without the consent or joinder
of any other party (except as otherwise may be set forth in this Agreement).
Notwithstanding any provision to the contrary contained in this Section 7.2.1,
Buyer intends to seek the approval of its board of directors in order to
consummate the acquisition of the Property, which approval Buyer intends to seek
prior to the expiration of the Due Diligence Period. If Buyer does not terminate
this Agreement prior to the expiration of the Due Diligence Period, then Buyer
shall be deemed to have obtained such approvals;
7.2.2    To Buyer’s knowledge, neither this Agreement nor any agreement,
document or instrument executed or to be executed in connection with the same,
nor anything provided in or contemplated by this Agreement or any such other
agreement, document or instrument, does now or shall hereafter breach, violate,
invalidate, cancel, make inoperative or interfere with, or result in the
acceleration or maturity of, any agreement, document, instrument, right or
interest, or applicable Law affecting or relating to Buyer.
7.2.3    Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.
7.2.4    To Buyer’s knowledge, none of its investors, affiliates or other agents
(if any), acting or benefiting in any capacity in connection with this Agreement
(excluding any shareholders in any such affiliated entities that are publicly
traded companies) is a (i) a person or entity that is listed in the Annex to, or
is otherwise subject to the provisions of, the Executive Order; (ii) a person or
entity owned or controlled by, or acting for or on behalf of any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person or entity that is named as a “specially
designated national” or “blocked person” on the most current list published by
OFAC at its official website, http://www.treas.gov/offices/enforcement/ofac;
(iv) a person or entity that is otherwise the target of any economic sanctions
program currently administered by OFAC; or (v) a person or entity that is
affiliated with a Prohibited Person. Except for the assets of any affiliated
companies that are publicly traded companies, the assets Buyer will transfer to
Seller under this Agreement are not the property of, and are not beneficially
owned, directly


23

--------------------------------------------------------------------------------




or indirectly, by a Prohibited Person. The assets Buyer will transfer to Seller
under this Agreement are not the proceeds of specified unlawful activity as
defined by 18 U.S.C. §1956(c)(7).
7.3    Survival. The representations, warranties and covenants and all other
obligations, provisions and liabilities under this Agreement or any of the
Closing Documents (including any cause of action by reason of a breach thereof)
shall survive the Closing for six (6) months after the Closing Date, unless
otherwise expressly provided in this Agreement. Notwithstanding anything to the
contrary in this Agreement, Seller shall have no liability, and Buyer shall make
no claim against Seller, for (and Buyer shall be deemed to have waived any
failure of a condition hereunder by reason of) a failure of any condition or a
breach of any representation or warranty, covenant or other obligation of Seller
under this Agreement, or any Closing Document executed by Seller (including for
this purpose any matter that would have constituted a breach of Seller’s
representations and warranties had they been made on the Closing Date) if (a)
the failure or breach in question constitutes or results from a condition, state
of facts or other matter that was contained in any of the Due Diligence
Materials or otherwise actually known to Buyer prior to the Closing (as such
knowledge is defined in Section 7.4.2 herein), and Buyer proceeds with the
Closing or (b) to the extent, in the case of a representation and warranty of
Seller, the same is confirmed by the Tenant Estoppel Certificate.
7.4    Knowledge.
7.4.1    When a statement is made under this Agreement to the “knowledge” or
“actual knowledge” of Seller (or other similar phrase), it shall mean the
present actual knowledge, without taking into account any constructive or
imputed knowledge, and without duty of inquiry, of Mr. Drew Stepanek, but such
individual shall not have any liability in connection herewith.
7.4.2    When a statement is made under this Agreement to the knowledge or
actual knowledge of Buyer or known to Buyer (or other similar phrase), it shall
mean the present actual knowledge without taking into account any constructive
or imputed knowledge, and without duty of inquiry (except as expressly set forth
herein), of Mr. Gregg Boehm and Ms. Betsy Kennett, but such individuals shall
not have any liability in connection herewith. Mr. Gregg Boehm and Ms. Betsy
Kennett shall be deemed to have actual knowledge of any matter contained in any
of the Due Diligence Materials, or delivered in accordance Section 10.8 hereof.
7.5    Interim Covenants of Seller. Until the Closing Date or the sooner
termination of this Agreement, to the extent Seller has the right and power to
do so:
7.5.1    Maintenance/Operation. Seller shall use commercially reasonable efforts
to maintain and operate the Property in substantially the same manner as prior
hereto pursuant to its normal course of business (such maintenance obligations
not including capital expenditures or expenditures not incurred in such normal
course of business), subject to reasonable wear and tear and further subject to
destruction by casualty, condemnation or other events beyond the reasonable
control of Seller. Without limitation of the foregoing, Seller shall use
commercially reasonable efforts to maintain its current insurance.
Notwithstanding the foregoing, Seller may (but shall not be obligated to), as
part of its normal course of business, pursue tenant improvements under the
Leases.


24

--------------------------------------------------------------------------------




7.5.2    Service Agreements. After the expiration of the Due Diligence Period,
Seller shall not enter into any new Service Agreement that will be binding on
Buyer or the Property without the prior consent of Buyer (not to be unreasonably
withheld, conditioned or delayed prior to the expiration of the Due Diligence
Period, and sole and absolute discretion thereafter); provided, however, that
Seller may, after the expiration of the Due Diligence Period and without the
prior consent of Buyer, (i) in the ordinary course of Seller’s business enter
into new service contracts and similar agreements which are cancelable on thirty
(30) days’ notice without penalty or are assignable without fee or consent by
any person, or (ii) renew any service contracts or similar agreements affecting
the Property in existence as of the Effective Date, provided the same (x) are
made in accordance with the terms of such existing service contracts or similar
agreements, (y) are cancelable upon thirty (30) days’ notice without penalty or
are assignable without fee or consent by any person, and (z) written notice of
any such contract or amendment is promptly provided to Buyer. Seller may modify
or terminate any Excluded Contract at any time. If Buyer fails to notify Seller
in writing of Buyer’s objections within three (3) business days of Buyer’s
receipt of the proposed modification, termination or new Service Agreement (and
a request for Buyer’s approval), then Buyer shall be deemed to have approved the
same. In addition, if Buyer fails to notify Seller in writing of Buyer’s
objection to any existing Service Agreement prior to the expiration of the Due
Diligence Period, then Buyer shall be deemed to have approved the same and shall
assume the same at the Closing pursuant to the Bill of Sale, Assignment and
Assumption. If Buyer delivers a written notice of objection to any Service
Agreement prior to the expiration of the Due Diligence Period, then, to the
extent a termination right in favor of Seller is provided for in such Service
Agreement, Seller shall promptly provide a notice of termination to the vendor
thereunder with respect to each such Service Agreement to which Buyer has timely
objected (collectively, the “Objectionable Service Agreements”); provided,
however, that if the termination of any Objectionable Service Agreement cannot
be made effective upon the Closing Date (Seller not being obligated to pay any
money to accomplish such termination), then such Objectionable Service Agreement
shall be assumed by Buyer at the Closing pursuant to the Bill of Sale,
Assignment and Assumption together with all Service Agreements that do not
constitute Objectionable Service Agreements. Seller shall use commercially
reasonable efforts, prior to the Closing Date, to obtain third party consents to
the assignments of those Service Agreements which require such third parties’
consent and shall keep Buyer reasonably informed of the results of such efforts,
provided that Seller’s obtaining any third party consents shall not be a
condition to Buyer’s obligation to close the transactions contemplated under
this Agreement. Any transfer, assignment or termination fee or other fees
incurred as a result of Seller’s transfer, assignment or termination of an
Objectionable Service Agreement shall be paid by Seller.
7.5.3    Leases. Seller may continue to offer the Property for lease in the same
manner as prior hereto pursuant to its normal course of business and, upon
request, Seller shall keep Buyer reasonably informed as to the status of
material leasing activities known to Seller prior to the Closing Date. After the
expiration of the Due Diligence Period, Seller shall not enter into any New
Lease or materially modify or terminate the Existing Lease without the prior
consent of Buyer, which consent Buyer may withhold in its sole and absolute
discretion. If Buyer fails to notify Seller in writing of Buyer’s objections
within three (3) business days of Buyer’s receipt of the proposed modification,
termination or new lease terms (and a request for Buyer’s approval), then Buyer
shall be deemed to have approved the same.


25

--------------------------------------------------------------------------------




7.5.4    Encumbrances. Seller shall not encumber the Property with any
mortgages, deeds of trust or other encumbrances except as expressly permitted
above without Buyer’s consent (which shall not be unreasonably withheld,
conditioned or delayed as to easements, licenses and similar documents required
in the ordinary course of business).
7.6    Seller’s Environmental Inquiry. Buyer acknowledges and agrees that the
sole inquiry and investigation Seller has conducted in connection with the
environmental condition of the Property is to obtain that certain report
captioned “REPORT OF ENVIRONMENTAL SITE ASSESSMENT INLAND EMPIRE DISTRIBUTION
CENTER #3 701 MALAGA PLACE ONTARIO, CALIFORNIA,” prepared by Pond, Robinson &
Associates, LP, dated June 2009, Project No. 093034 (the “Environmental
Report”), and that, for all purposes, including California Health and Safety
Code Section 25359.7, Seller has acted reasonably in solely relying upon said
inquiry and investigation.
7.7    Natural Hazard Disclosure Requirement Compliance. Seller has commissioned
Disclosure Source, Inc. ((800) 880-9123) (“Natural Hazard Expert”) to prepare a
natural hazard disclosure statement (the “Natural Hazard Disclosure”) including
the matters required by that certain Article 1.7 of the California Civil Code
(currently Section 1103 through 1103.14). Buyer acknowledges that this
transaction is not subject to such Article 1.7, but that nevertheless the
Natural Hazard Disclosure shall serve to satisfy any and all disclosure
requirements relating to the matters referenced in the Natural Hazard
Disclosure. Seller does not warrant or represent either the accuracy or
completeness of the information in the Natural Hazard Disclosure, and Buyer
shall use same merely as a part in its overall investigation of the Property.
8.    DISCLAIMER; RELEASE. AS AN ESSENTIAL INDUCEMENT TO SELLER TO ENTER INTO
THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE PRICE, BUYER
ACKNOWLEDGES AND AGREES, THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT AND THE DOCUMENTS EXECUTED BY SELLER IN CONNECTION HEREWITH:
8.1    DISCLAIMER.
8.1.1    AS-IS; WHERE-IS. THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE
ON AN “AS IS, WHERE IS” BASIS. EXCEPT AS MAY BE EXPRESSLY PROVIDED IN SECTION
7.1 ABOVE, OR THE SELLER CLOSING CERTIFICATE, SELLER HAS NOT MADE, DOES NOT MAKE
AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, CONCERNING OR WITH RESPECT TO THE
PROPERTY OR ANY OTHER MATTER WHATSOEVER.
8.1.2    SOPHISTICATION OF BUYER. BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR
WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE
PROPERTY, AND BUYER HAS HAD ADEQUATE OPPORTUNITY OR WILL HAVE ADEQUATE
OPPORTUNITY PRIOR TO THE CLOSING (BUYER’S FAILURE TO SEND A TERMINATION NOTICE
PURSUANT TO SECTION 4.6.2


26

--------------------------------------------------------------------------------




ABOVE SHALL CONSTITUTE AN ACKNOWLEDGMENT BY BUYER THAT IT HAS HAD SUCH AN
OPPORTUNITY) TO COMPLETE ALL PHYSICAL AND FINANCIAL EXAMINATIONS RELATING TO THE
ACQUISITION OF THE PROPERTY HEREUNDER IT DEEMS NECESSARY, AND WILL ACQUIRE THE
SAME SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE
INSURANCE PROTECTION AFFORDED BY THE OWNER’S POLICY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER.
8.1.3    DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTY IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL
BE OBTAINED FROM A VARIETY OF SOURCES. SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY
DISCLAIMS ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. SELLER SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS,
MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE PROPERTY NOR SHALL SELLER BE
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS,
APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO
THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY SELLER OR BY ANY MANAGER,
MEMBER OR PARTNER OF SELLER, OR BY ANY REAL ESTATE BROKERS, MEMBERS, PARTNERS,
AGENTS, REPRESENTATIVES, TRUSTEES, AFFILIATES, DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES, SERVANTS OR AGENTS OF ANY OF THE FOREGOING, OR OTHER
PERSONS OR ENTITIES ACTING ON BEHALF OF SELLER OR AT SELLER’S REQUEST
(COLLECTIVELY, “SELLER RELATED PARTIES”).
8.2    RELEASE. EFFECTIVE AS OF THE CLOSING, BUYER HEREBY RELEASES SELLER AND
ALL SELLER RELATED PARTIES FROM ALL CLAIMS THAT BUYER OR ANY PARTY CLAIMING BY,
THROUGH OR UNDER BUYER (A “BUYER RELATED PARTY”) HAS OR MAY HAVE AS OF THE
CLOSING ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED TO OR IN
CONNECTION WITH THE PROPERTY, INCLUDING THE PROPERTY INFORMATION, THE LEASES AND
THE TENANTS THEREUNDER, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION AND ANY ENVIRONMENTAL CONDITIONS, AND BUYER SHALL NOT
LOOK TO ANY SELLER RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY
REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING
TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO
UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION, AND, IN THAT
REGARD, WITH RESPECT TO THE FOREGOING MATTERS, BUYER HEREBY EXPRESSLY WAIVES ALL
RIGHTS AND BENEFITS IT MAY NOW HAVE OR HEREAFTER ACQUIRE UNDER CALIFORNIA CIVIL
CODE SECTION 1542 WHICH PROVIDES: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE


27

--------------------------------------------------------------------------------




RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
___ /s/ S.R._______
INITIALS OF BUYER
8.3    SURVIVAL. THIS SECTION 8 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT
AND THE CLOSING.
8.4    SCOPE OF RELEASE. NOTWITHSTANDING ANY PROVISION HEREOF TO THE CONTRARY,
THE PROVISIONS OF THIS SECTION 8 SHALL NOT RELEASE SELLER FROM LIABILITY FOR:
(A) ANY DAMAGES, CLAIMS, LIABILITIES OR OBLIGATIONS ARISING OUT OF OR IN
CONNECTION WITH A BREACH OF (OR FAILURE TO COMPLY WITH) ANY COVENANT,
REPRESENTATION OR WARRANTY OF SELLER SET FORTH IN THIS AGREEMENT OR ANY OF THE
CLOSING DOCUMENTS EXECUTED BY SELLER IN CONNECTION WITH THIS AGREEMENT (BUT
SUBJECT TO THE LIMITATIONS PROVIDED IN SECTIONS 7.3, 7.4 AND 10.2 OF THIS
AGREEMENT); (B) SELLER’S INTENTIONAL, ACTIVE FRAUD; (C) ANY THIRD PARTY CLAIMS
FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING PRIOR TO THE CLOSING DATE
COVERED BY SELLER’S INSURANCE.
9.    Disposition of Deposit.
9.1    Default by Seller. If the Closing shall not occur by reason of Seller’s
default under this Agreement or the failure of satisfaction of the conditions
benefiting Buyer under Section 4 above or the termination of this Agreement in
accordance with Section 4 or Section 6 herein, then the Deposit (less the
Independent Consideration, which shall be paid to Seller) shall be returned to
Buyer, and neither party shall have any further obligation or liability to the
other (other than those obligations that expressly survive a termination of this
Agreement); provided, however, if the Closing shall not occur by reason of
Seller’s default, then Buyer shall be entitled as its sole and exclusive remedy
to either (a) specifically enforce this Agreement, but an action for specific
performance must be commenced within sixty (60) days after the last scheduled
Closing Date pursuant to the terms of this Agreement or be forever barred, or
(b) terminate this Agreement and obtain a return of the Deposit (less the
Independent Consideration, which shall be paid to Seller), but no other action,
for damages or otherwise, shall be permitted. In the event that specific
performance is not available and Buyer terminates this Agreement pursuant to
this Section 9.1, then Seller shall reimburse Buyer’s reasonable, actual
out-of-pocket fees and expenses incurred by Buyer in connection with its
inspection and investigation of the Property, including Buyer’s attorneys’ fees
and expenses incurred in connection with the negotiation of this Agreement and
the Access Agreement, in an aggregate amount not to exceed Fifty Thousand and
No/100 U.S. Dollars ($50,000.00) (the “Pursuit Costs”); provided, however, such
Pursuit Costs shall not preclude Buyer from collecting attorneys’ fees in
connection with a suit or other proceeding against Seller pursuant to Section
10.10 hereof if Buyer is the prevailing party in any such action.
9.2    Default by Buyer. IN THE EVENT THE CLOSING SHALL NOT OCCUR BY REASON OF
BUYER’S DEFAULT, THEN AS SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW AND IN
EQUITY, SELLER MAY TERMINATE THIS AGREEMENT AND THE DEPOSIT


28

--------------------------------------------------------------------------------




SHALL BE DELIVERED TO AND RETAINED BY SELLER AS FULL COMPENSATION AND LIQUIDATED
DAMAGES UNDER THIS AGREEMENT FOR SUCH FAILURE TO CLOSE. IN CONNECTION WITH THE
FOREGOING, THE PARTIES RECOGNIZE THAT SELLER WILL INCUR EXPENSES IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT THE PROPERTY MAY BE
REMOVED FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO SELLER CAUSED BY THE
BREACH BY BUYER UNDER THIS AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLER
SHOULD RECEIVE AS A RESULT OF BUYER’S DEFAULT, AND THAT THE DEPOSIT REPRESENTS
THE PARTIES’ BEST CURRENT ESTIMATE OF SUCH DETRIMENT. IN THE EVENT THE CLOSING
SHALL NOT OCCUR BY REASON OF BUYER’S DEFAULT, THEN THE RETENTION OF THE DEPOSIT
SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW AND IN EQUITY UNDER THIS
AGREEMENT BY REASON OF SUCH DEFAULT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT
THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT, INCLUDING SECTION 10.10
BELOW. THIS SECTION 9.2 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. NOTHING
CONTAINED IN THIS SECTION 9.2 SHALL LIMIT OR IMPAIR ANY OF SELLER’S RIGHTS AND
REMEDIES AGAINST BUYER FOR ANY OTHER PRE-CLOSING DEFAULT BY BUYER UNDER THIS
AGREEMENT (INCLUDING BUYER’S DUE DILIGENCE INDEMNITY UNDER SECTION 4.6 ABOVE OR
SUCH DUE DILIGENCE INDEMNITY SET FORTH IN THE ACCESS AGREEMENT OR BREACH OF
CONFIDENTIALITY UNDER SECTION 10.20 BELOW).
/s/ S.R.         /s/ D.S.
BUYER’S INITIALS    SELLER’S INITIALS
9.3    Closing. In the event the transaction herein provided shall close, the
Deposit shall be applied as a partial payment of the Purchase Price.
10.    Miscellaneous.
10.1    Brokers. Buyer represents and warrants to Seller that no broker or
finder has been engaged by it in connection with the purchase contemplated by
this Agreement. Seller represents and warrants to Buyer that no broker or finder
has been engaged by it, other than CBRE, Inc. (“Broker”), in connection with the
sale contemplated by this Agreement, and Seller agrees to pay to Broker at the
Closing any and all fees due to Broker in connection with this transaction
pursuant to a separate agreement between Seller and Broker. In the event of a
claim for broker’s or finder’s fee or commissions in connection with the sale
contemplated by this Agreement, then Seller shall indemnify, defend and hold
harmless Buyer from the same if it shall be based upon any statement or
agreement alleged to have been made by Seller, and Buyer shall indemnify, defend
and hold harmless Seller from the same if it shall be based upon any statement
or agreement alleged to have been made by Buyer. The provisions of this Section
10.1 shall survive the Closing or any termination of this Agreement.


29

--------------------------------------------------------------------------------




10.2    Limitation of Liability.
10.2.1    Notwithstanding anything to the contrary contained herein, the direct
and indirect shareholders, partners, members, trustees, officers, directors,
employees, agents and security holders of the parties are not assuming any, and
shall have no, personal liability for any obligations of the parties hereto
under this Agreement.
10.2.2    Notwithstanding anything to the contrary contained herein, (a) if the
Closing of the transactions hereunder shall have occurred, Seller shall have no
liability to Buyer (and Buyer shall make no claim against Seller) for a breach
of any representation or warranty or any other covenant, agreement or obligation
of Seller, or for indemnification, under this Agreement or any Closing Document
executed by Seller in connection with this Agreement, unless (i) the valid
claims for all such breaches and indemnifications collectively aggregate to more
than FIFTY THOUSAND AND No/100 DOLLARS ($50,000.00) (provided, however, that if
such valid claims do exceed $50,000.00 in the aggregate, Seller shall only be
responsible for that portion of the claim over $50,000.00), and (ii) the
liability of Seller under this Agreement and such documents shall not exceed, in
the aggregate, an amount equal to ONE MILLION AND No/100 DOLLARS ($1,000,000.00)
(the “Seller Liability Cap”); provided, however, the Seller Liability Cap shall
not apply to any amounts due for reproration under Section 5.4.6 hereof, any
indemnity obligations pursuant to Section 10.1 hereof or the Leasing Costs for
which Seller is expressly responsible pursuant to Section 5.4.3 hereof; and
(b) in no event shall Seller be liable for any consequential or punitive
damages. In connection with any action alleging a breach of any warranty of
title in the Deed, Buyer agrees that it shall in good faith pursue Title Company
under its title policy(ies) with respect to any claim relating to the warranty
of title under the Deed prior to bringing an action against Seller provided that
the foregoing obligation in no way invalidates the Owner’s Policy. For six (6)
months following the Closing Date, Seller shall maintain access to funds so as
to have the ability to satisfy any post-closing obligations that it may have
hereunder.
10.2.3    The limitations of liability contained in this Section 10.2 are in
addition to, and not in limitation of, any limitation on liability provided
elsewhere in this Agreement or by Law or by any other contract, agreement or
instrument.
10.3    Schedules and Exhibits; Entire Agreement; Modification. All schedules
and exhibits attached and referred to in this Agreement are hereby incorporated
herein as if fully set forth in (and shall be deemed to be a part of) this
Agreement. This Agreement and the Access Agreement contain the entire agreement
between the parties regarding the matters herein set forth and supersedes all
prior agreements between the parties hereto regarding such matters. This
Agreement may not be modified or amended except by written agreement signed by
both parties.
10.4    Time of the Essence. Time is of the essence of this Agreement. However,
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time (or by a
particular date) that ends (or occurs) on a non-business day, then such period
(or date) shall be extended until the immediately following business day. As
used herein, “business day” shall mean any day other than a Saturday, Sunday,
federal holiday, or state holiday in the state in which the Property is located.
Unless expressly indicated otherwise, (a) all references to time in this
Agreement


30

--------------------------------------------------------------------------------




shall be deemed to refer to Pacific time, and (b) all time periods provided for
under this Agreement shall expire at 5:00 p.m. Pacific time.
10.5    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to the effect that any ambiguities herein should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto. The
words “herein”, “hereof”, “hereunder”, “hereby”, “this Agreement” and other
similar references shall be construed to mean and include this Agreement and all
amendments and supplements hereto unless the context shall clearly indicate or
require otherwise. Whenever the words “including”, “include” or “includes” are
used in this Agreement, they shall be interpreted in a non-exclusive manner.
Except as otherwise indicated, all Schedule, Exhibit and Section references in
this Agreement shall be deemed to refer to the Schedules, Exhibits and Sections
in this Agreement. Except as otherwise expressly provided herein, any approval
or consent provided to be given by a party hereunder must be in writing to be
effective and may be given or withheld in the sole and absolute discretion of
such party.
10.6    Governing Law. This Agreement shall be construed and enforced in
accordance with the Laws of the state in which the Property is located without
regard to application of its conflicts of law principles.
10.7    Successors and Assigns. Buyer may not assign or transfer any of its
rights or obligations under this Agreement either directly or indirectly
(whether by outright transfer, transfer of ownership interests or otherwise)
without the prior written consent of Seller; provided, however, Buyer may assign
its interest in this Agreement on or before the Closing Date to an entity (a
“Buyer Assignee”) in which Buyer, directly or indirectly, through one or more
subsidiaries, has control, or is under common control with Buyer or any entity
(or subsidiary thereof) that is advised by an affiliate of BCI IV Advisors LLC,
so long as (a) Buyer gives Seller four (4) business days’ advance written notice
thereof (including the name, vesting and signature block of the transferee), and
(b) Buyer and such Buyer Assignee execute and deliver an assignment and
assumption agreement in form reasonably satisfactory to Seller whereby such
Buyer Assignee assumes all obligations of this Agreement. In the event of a
transfer to a Buyer Assignee, such Buyer Assignee shall assume in writing all of
the transferor’s obligations and liabilities hereunder (whenever arising,
whether before or after such assumption), but such transferor shall not be
released from its obligations hereunder. No consent given by Seller to any
transfer or assignment of Buyer’s rights or obligations hereunder shall be
construed as a consent to any other transfer or assignment of Buyer’s rights or
obligations hereunder. No transfer or assignment in violation of the provisions
hereof shall be valid or enforceable. Subject to the foregoing, this Agreement
and the terms and provisions hereof shall inure to the benefit of and be binding
upon the successors and assigns of the parties.
10.8    Notices. All notices, approvals, demands and communications permitted or
required to be given hereunder shall be in writing, and shall be delivered (a)
personally, (b) by United States registered or certified mail, postage prepaid,
(c) by Federal Express or other reputable courier service regularly providing
evidence of delivery (with charges paid by the party sending the notice), or (d)
by a PDF or similar attachment


31

--------------------------------------------------------------------------------




to an email, provided that such email attachment shall be followed within one
(1) business day by sending such notice pursuant to clauses (a) or (c) above.
Any such notice to a party shall be addressed at the address set forth below
(subject to the right of a party to designate a different address for itself by
notice similarly given):
To Seller:
TLF (Inland Empire Distribution Center #3), LLC
c/o Stockbridge Capital Group
Four Embarcadero Center, Suite 3300
San Francisco, California 94111
Attention: Mr. Drew Stepanek
Telephone: (415) 658-3338
Email: stepanek@sbfund.com


And With Copy To:
Pircher, Nichols & Meeks
900 North Michigan Avenue, Suite 1000
Chicago, Illinois 60611
Attention: Real Estate Notices (EJML/DML) (File No. 5382.23)
Telephone: (312) 915-3103
Email: realestatenotices@pircher.com (Subject Line: EJML/DML/File No. 5382.23)


To Buyer:
BCI IV Acquisitions LLC
c/o Black Creek Group
518 17th Street
Suite 1700
Denver, Colorado 80202
Attention: Thomas McGonagle
Telephone: (303) 228-2200
Email: tom.mcgonagle@blackcreekcapital.com


With copy to:
BCI IV Acquisitions LLC
c/o Black Creek Group
518 17th Street
Suite 1700
Denver, Colorado 80202
Attention: General Counsel
Telephone: (303) 228-2200
Email: josh.widoff@blackcreekcapital.com


With a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLC
Attention: Sandra A. Jacobson, Esq.
1900 Main Street, Fifth Floor
Irvine, California 92614
Telephone: (949) 553-1313
Email: sjacobson@allenmatkins.com





32

--------------------------------------------------------------------------------




Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused). The
attorneys for any party hereto shall be entitled to provide any notice that a
party desires to provide or is required to provide hereunder.
10.9    Third Parties. Except as provided in Section 8.2 above, nothing in this
Agreement, whether expressed or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, and no provision shall give any
third parties any right of subrogation or action over or against any party to
this Agreement.
10.10    Legal Costs. The parties hereto agree that they shall pay directly any
and all legal costs which they have incurred or shall incur on their own behalf
in the preparation of this Agreement, all deeds and other agreements pertaining
to this transaction and that such legal costs shall not be part of the closing
costs. In addition, if either Buyer or Seller brings any suit or other
proceeding, including an arbitration proceeding, with respect to the subject
matter or the enforcement of this Agreement, the prevailing party (as determined
by the court, agency, arbitrator or other authority before which such suit or
proceeding is commenced), in addition to such other relief as may be awarded,
shall be entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation actually incurred. The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code
Sections 101 et seq.), or any successor statutes. The provisions of this Section
10.10 shall survive the Closing or any termination of this Agreement.
10.11    Further Assurances. Each party shall, whenever and as often as it shall
be requested so to do by the other, cause to be executed, acknowledged or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement (provided the same do not increase
in any material respect the costs to, or liabilities or obligations of, such
party in a manner not otherwise provided for herein). The terms of this Section
shall survive the Closing or any termination of this Agreement.
10.12    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by Law.
10.13    Press Releases. Except as otherwise expressly permitted under Section
10.20 below, no press release or other public disclosure regarding the terms of
this Agreement or the transaction contemplated hereby shall be made without the
prior written consent of Buyer and Seller, such consent not to be unreasonably
withheld with respect only to public disclosure of the fact of the closing of
the transaction without inclusion therein of any financial or other detailed
terms of this Agreement. Except as otherwise expressly permitted under Section
10.20 below, without limitation on the foregoing, each of Buyer and Seller


33

--------------------------------------------------------------------------------




shall use diligent efforts not to make any public disclosure of the Purchase
Price (except as required by Laws in connection with the delivery or recording
of the Deed). However, either party shall have the right to make public
disclosures required by (a) Law (but only if such party gives the other party
reasonable notice and an opportunity to retain a restraining order or take other
similar protective actions) or (b) the rules and regulations of a securities
exchange. The terms of this Section shall survive the Closing or any termination
of this Agreement.
10.14    Anti-Terrorism Law. Each party shall take any actions that may be
required to comply with the terms of the USA Patriot Act of 2001, as amended,
any regulations promulgated under the foregoing law, Executive Order No. 13224
on Terrorist Financing, any sanctions program administrated by the U.S.
Department of Treasury’s Office of Foreign Asset Control or Financial Crimes
Enforcement Network), or any other Laws, regulations or executive orders
designed to combat terrorism or money laundering, if applicable, to this
Agreement. Each party represents and warrants to the other party that it is not
an entity named on the List of Specially Designated Nationals and Blocked
Persons maintained by the U.S. Department of Treasury, as last updated prior to
the date of this Agreement.
10.15    Post-Closing Access to Records. Within thirty (30) day following
receipt by Seller of Buyer’s reasonable written request, from the Closing and
for two (2) years thereafter, Seller shall, at Seller’s principal place of
business, during Seller’s normal business hours, to the extent still in Seller’s
possession, make available to Buyer for inspection and copying (at Buyer’s sole
cost and expense), all of Seller’s books and records directly related to the
Existing Lease and Tenant’s audit rights (expressly excluding any Excluded
Materials).
10.16    Information and Audit Cooperation. To the extent necessary to enable
Buyer to comply with any financial reporting requirements applicable to Buyer
and imposed by any Governmental Entity, including Rule 3-14 of Securities and
Exchange Commission Regulation S-X, upon at least ten (10) business days prior
written notice to Seller, for three (3) months following the Closing Date, at
Buyer’s sole cost and expense, Seller shall cooperate in a commercially
reasonable manner with Buyer’s auditors in preparing an audit of the trial
balance related to the operation of the Property for the calendar years 2017 and
2018. Other than any covenant, representation or warranty of Seller set forth in
this Agreement or any of the closing documents executed by Seller in connection
with this Agreement (but subject to the limitations provided in Sections 7.3,
7.4 and 10.2 of this Agreement), Seller makes no representations, warranties or
covenants with respect to the trial balance or the books and records which may
be reviewed in auditing the same, and Buyer releases and waives any liability or
claims against Seller related to the trial balance or the books and records
which may be reviewed and audited. Buyer’s release and wavier set forth in this
Section 10.16 shall survive the Closing.
10.17    Jurisdiction; Venue. Each party consents to the jurisdiction of any
state or federal court located within San Francisco County, California, waives
personal service of any and all process upon it, consents to the service of
process by registered mail directed to it at the address stated in Section 10.8
hereof, and acknowledges that service so made shall be deemed to be completed
upon actual delivery thereof (whether accepted or refused). In addition, each
party consents and agrees that venue of any action instituted


34

--------------------------------------------------------------------------------




under this Agreement or any agreement executed in connection herewith shall be
proper in San Francisco County, California, and each party waives any objection
to venue.
10.18    Waiver of Trial by Jury. To the extent permitted by Law, the parties
hereby irrevocably waive their respective rights to a jury trial of any claim or
cause of action based upon or arising out of this Agreement. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement or any document executed pursuant thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
10.19    Acceptance of Deed. The acceptance of the Deed by Buyer shall be deemed
full compliance by Seller of all of Seller’s obligations under this Agreement
except for those obligations of Seller which are specifically stated to survive
the Closing hereunder.
10.20    Confidentiality. The terms of the transaction contemplated in this
Agreement, including the Purchase Price and all other financial terms, shall
remain confidential and shall not be disclosed by either party hereto without
the written consent of the other except (a) to such party’s directors, officers,
partners, employees, legal counsel, accountants, lenders, engineers, architects,
brokers, financial advisors and similar professionals and consultants, to the
extent such party deems it necessary or appropriate in connection with the
transaction contemplated hereunder (and such party shall inform each of the
foregoing parties of such party’s obligations under this Section 10.20 and shall
secure the agreement of such parties to be bound by the terms hereof), or (b) as
otherwise required by Law or regulation (including the rules and regulations of
a securities exchange). Unless and until the transaction contemplated by this
Agreement shall close, Buyer shall also keep confidential all documents, reports
and information concerning the Property obtained from Seller or through the due
diligence investigation of the Property by Buyer or its agents, except to the
extent permitted by clauses (a) or (b) above. The provisions of this Section
10.20 shall survive any termination of this Agreement or the Closing (as
applicable).
10.21    1031 Exchange. Seller and/or Buyer may, for the purpose of treating all
or part of its sale or acquisition of the Property as a like-kind exchange of
property under Section 1031 of the Internal Revenue Code, assign certain rights
that it has under this Agreement, including its right to sell or acquire the
Property pursuant to this Agreement, to one or more qualified intermediaries,
and to provide notice of such assignment to the other party, provided that no
such assignment shall release the assigning party from its obligations hereunder
and no such assignment shall delay the Closing hereunder. The non-assigning
party shall not incur any costs or liabilities in connection with such exchange.
The assigning party agrees to save, indemnify, protect and defend the other
party (with counsel reasonably satisfactory to such other party) from and
against and hold the other party harmless from any and all expenses and/or
liabilities arising from such assignment and exchange and the other party shall
not be required to take title to any other property. The provisions of this
Section 10.21 shall survive the Closing.
10.22    Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.


35

--------------------------------------------------------------------------------




10.23    Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.
[Signatures appear on following page.]




36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLER:


TLF (INLAND EMPIRE DISTRIBUTION CENTER #3), LLC,
a Delaware limited liability company


   By: TLF Logistics, LLC,
      a Delaware limited liability company,
      its Manager


      By: TLF Logistics II, L.P.,
         a Delaware limited partnership,
         its Sole Member


         By: CV Texas GP, LLC,
            a Delaware limited liability company,
            its General Partner


            By: Core and Value Advisors, LLC,
               a Delaware limited liability company,
               its Sole Member




               By: /s/ Drew Stepanek
               Name: Drew Stepanek
               Its: Senior Vice President


BUYER:


BCI IV ACQUISITIONS LLC, 
a Delaware limited liability company


By: BCI IV Operating Partnership LP,
   a Delaware limited partnership,
   its Sole Member


   By: Black Creek Industrial REIT IV Inc.,
      a Maryland corporation,
      its General Partner




      By: /s/ Scott Recknor
      Name: Scott Recknor
      Title: Managing Director





5382-23 3993407.6     37